          Case 1:17-cv-09554-AKH Document 328 Filed 03/06/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LOUISETTE GEISS, SARAH ANN THOMAS Case No.: 1:17-cv-09554-AKH
(a/k/a SARAH ANN MASSE), MELISSA
THOMPSON, MELISSA SAGEMILLER,
NANNETTE MAY (f/k/a NANNETTE
KLATT), KATHERINE KENDALL, ZOE
BROCK, CAITLIN DULANY, LARISSA
GOMES, and JANE DOE, individually and on
behalf of all others similarly situated,

                    Plaintiffs,

     v.

THE WEINSTEIN COMPANY HOLDINGS,
LLC, MIRAMAX FILM NY LLC, THE WALT
DISNEY         COMPANY,       DISNEY
ENTERPRISES, INC., BUENA VISTA
INTERNATIONAL,        INC.,  HARVEY
WEINSTEIN, ROBERT WEINSTEIN, DIRK
ZIFF, TIM SARNOFF, MARC LASRY,
TARAK BEN AMMAR, LANCE MAEROV,
RICHARD KOENIGSBERG, PAUL TUDOR
JONES, JEFF SACKMAN, JAMES DOLAN,
MICHAEL EISNER, IRWIN REITER, DAVID
GLASSER, FRANK GIL, RICK SCHWARTZ,
FABRIZIO LOMBARDO, MARK GILL,
NANCY        ASHBROOKE,     BARBARA
SCHNEEWEISS, MIRAMAX DOES 1-10,
TALENT AGENCY DOES 1-100, and JOHN
DOES 1-50, inclusive,

                    Defendants.




      DEFENDANT BARBARA SCHNEEWEISS’S MOTION TO WITHDRAW
             APPEARNACE OF ATTORNEY DANIEL SIMKIN
         Case 1:17-cv-09554-AKH Document 328 Filed 03/06/20 Page 2 of 3



       Pursuant to Local Rule 1.4, Defendant Barbara Schneeweiss respectfully requests that this

Court withdraw the appearance of Daniel Simkin as her attorney. Ms. Schneeweiss continues to

be represented by Robert Barta of Barta | Tate (formerly Rosoff, Schiffres, and Barta). Mr.

Simkin’s last day of active employment at Barta | Tate was March 5, 2020. While Local Rule 1.4

contemplates that an attorney requesting withdrawal submit an affidavit to justify withdrawal, Ms.

Schneeweiss respectfully requests that this requirement be waived given that the withdrawal is

upon her motion and she continues to be represented by counsel from Barta | Tate. Accordingly,

Ms. Schneeweiss respectfully requests that the Court terminate the appearance of Daniel Simkin

on her behalf.



Dated: March 6, 2020                         Respectfully submitted,



                                           By: /s/ Daniel Y. Simkin
                                               Robert M. Barta (pro hac vice)
                                               Daniel Y. Simkin (pro hac vice)
                                               BARTA | TATE
                                               1801 Century Park East, Suite 1200
                                               Los Angeles, California 90067
                                               Tel: (310) 479-1454
                                               Fax: (310) 478-1439
                                               dsimkin@bartatate.com

                                                Attorneys for Defendant
                                                Barbara Schneeweiss




                                                1
        Case 1:17-cv-09554-AKH Document 328 Filed 03/06/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

      I, Daniel Y. Simkin, hereby certify that the foregoing document filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

Dated: March 6, 2020                        By: /s/ Daniel Y. Simkin




                                               2
